The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
The Act of April 19, 1856, “ to repeal the several charters of the city of San Francisco,” etc., did not go into effect until the first day of July 1856.
Section four of the schedule of that Act, which provides for an election in the county of San Mateo, to take place on the second Monday in May, 1856, was not law until the succeeding July, and therefore was no warrant for holding the election which took place, and the election consequently conferred no rights.
The judgment is reversed, and the District Court is directed to enter judgment for the plaintiff, ousting the defendant of his office.